Citation Nr: 0001313	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-06 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran served on active duty from April 1943 to 
December 1945. 


FINDINGS OF FACT

1.  There is no medical evidence that establishes a causal 
nexus between the veteran's current bilateral hearing loss 
and his military service.

2.  There is no medical evidence that establishes a causal 
nexus between the veteran's right ankle disability and his 
military service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The veteran's claim of entitlement to service connection 
for a right ankle disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection may also be allowed on a presumptive basis 
for organic diseases of the nervous system, including 
sensorineural hearing loss, if the disability becomes 
manifest to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that intermittent or 
temporary flare-ups of a pre-existing injury or disease 
during service do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991). 

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

II.  Bilateral Hearing Loss.

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.  However, in Hensley v. 
Brown, 5 Vet. App. 155 (1993), the Court stated that 38 
C.F.R. § 3.385, does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service. Id. 
at 159.  The Court explained that when audiometric test 
results at the veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service. Id. at 160.

In this case, the veteran's service medical records contain 
the veteran's entrance and discharge examinations which 
included findings of 15/15, bilaterally on the whispered and 
spoken voice tests; no hearing complaints or abnormalities 
were noted in the remaining service medical records.

In addition, the post-service medical evidence includes an 
October 1997 VA examination report which includes a history 
provided by the veteran that his hearing problems began after 
an in-service exposure to exploding bombs at a distance of 50 
to 70 feet.  He also reported exposure to bomb blasts and 
aircraft engine noises during his service as a firefighter, 
as well as occupational noise exposure as a cabinet maker.  
Upon examination, the pure tone thresholds, in decibels, for 
the left ear were 10, 40, 55, 60, 60, and for the right ear 
which were 25, 55, 60, 55, 65, both measured at 500, 1000, 
3000, 2000, and 4000 Hertz, respectively.  His speech 
discrimination was 68 percent for the left ear, and 62 
percent for the right ear.  The diagnosis was moderate to 
moderately-severe sensorineural hearing loss, bilaterally.  

Moreover, in further support of his claim, the veteran 
submitted statements from Alfred Burgess, Alson E. Free, and 
Harry F. Ekelman.  These individuals collectively recalled a 
January 1944 bombing incident involving an enemy aircraft and 
at least two of the individuals recalled the veteran's close 
proximity to the explosion.  

The Board has carefully considered the statements regarding 
the January 1944 bombing incident as well as the veteran's 
contentions that he has had a hearing loss since that time.  
However, even assuming that the bombing incident occurred as 
described by the individuals above, and acknowledging the 
sincerity of the veteran's statements, where the 
determinative issue involves a question of medical diagnosis 
or causation, competent (medical) evidence to the effect that 
the claim is plausible or possible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. at 140, citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).  See Grottveit, 5 Vet. App. at 93. 

After a review of the claims file, the Board finds that the 
evidence of record does not contain any competent evidence 
that the veteran's bilateral hearing loss is related to his 
period of service.  Specifically, the veteran has failed to 
satisfy an essential element necessary to well ground his 
claim, which is the existence of a nexus between his period 
of service and his current hearing disability.  A well-
grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In the alternative, the Board observes that, as the 
earliest evidence of record that the veteran suffers from 
hearing loss is contained in the October 1997 VA examination 
report, which is more than fifty years after his discharge 
from service, the veteran has failed to demonstrate a 
continuity of symptomatology following his discharge from 
service.  38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 
Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 
(1999).  More importantly, in the absence of competent 
medical evidence to support the claim of service connection 
for bilateral hearing loss, the Board can only conclude that 
the veteran has not presented evidence sufficient to justify 
a belief by a fair and impartial individual that his claim is 
well grounded, and thus, the claim must be denied.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.385 (1999). 



III.  Right Ankle Disorder.

The veteran's service medical records include a notation on 
induction that the veteran had a 6 inch scar on the medial 
aspect of the right ankle following laceration and operation 
for an infection in 1936.  However, the service medical 
records are devoid of any indication that the veteran was 
examined and/or treated for any right ankle complaints or 
problems during his service.

The post-service medical evidence includes a February 1988 VA 
examination report which notes the veteran reported he 
injured his right ankle and leg when he fell from a cliff in 
1935, and that such ankle injury was aggravated during his 
service.  He also complained of right hip, leg and ankle pain 
with soreness and slight numbness above the big toe.  Upon 
examination, the examiner noted the presence of a heavy 
fibrotic scar on the medial side of the right foot, which was 
well healed at the time of the examination.  He walked with a 
limp favoring his right leg.  His diagnosis was history of 
traumatic injury to the right leg and ankle with 
osteomyelitis, postoperatively healed residual scar tissue, 
limitation of motion of the right ankle and knee, and 
symptomatic atrophy of the right lower extremity.  

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that he 
currently has a right ankle disorder which was aggravated 
during his service, or which is otherwise related to his 
period of service.  Specifically, his service medical records 
are negative for any evidence of right ankle complaints or 
treatment/examination during service, and he has not provided 
any medical evidence asserting that the veteran's preexisting 
right ankle disorder was aggravated in military service.  
38 U.S.C.A. § 1153 (West 1991).  The veteran has failed to 
satisfy an essential element necessary to well ground his 
claim, which is the existence of a nexus between the 
currently claimed right ankle disorder and his period of 
service.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  Thus, in the absence of competent 
medical evidence to support the claim of service connection 
for a right ankle disorder, the Board can only conclude that 
the veteran has not presented evidence sufficient to justify 
a belief by a fair and impartial individual that his claim is 
well grounded, and thus, the claim must be denied.  
38 U.S.C.A. § 5107 (West 1991).

IV.  Conclusion.

As a final consideration, the Board notes that as the veteran 
has failed to meet his initial burden of submitting evidence 
which would well ground his claims of service connection, the 
VA is under no duty to assist the veteran in developing the 
facts pertinent to the claims.  See Epps v. Gober, 126 F. 3d 
1464, 1468 (1997).  Giving the benefit of the doubt to a 
claimant does not relieve the claimant of carrying the burden 
of establishing a "well grounded" claim, and thus, there is 
nothing in the text of section 5107 to suggest that the VA 
has a duty to assist the claimant until he or she meets his 
or her burden of establishing a "well grounded" claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); see also Epps, supra.

The Board acknowledges that the claims file contains undated 
correspondence from the Social Security Administration (SSA).  
However, the record also indicates that the veteran retired 
in 1987 and he has not indicated that the basis of the award 
was either of the claimed disabilities.  As the claims file 
does not contain any indication that the veteran's SSA 
records, if obtained by the VA, would support a conclusion 
that the veteran's bilateral hearing loss and/or right ankle 
disorder are related to his period of active service, the VA 
is under no duty to obtain such records.  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims of service connection, and the reasons for which his 
claims failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).




ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a right ankle disorder is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

